Citation Nr: 1828603	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  14-35 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

Entitlement to service connection for a respiratory disability, to include asthma and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1964 to September 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In his October 2014 substantive appeal (VA form 9), the Veteran specifically limited his appeal to the issue of service connection for COPD.  In light of the record, the Board has expanded the claim consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

REMAND

The Veteran contends that he is entitled to service connection for a respiratory disability, to include asthma and COPD, as caused by active service.  Specifically, the Veteran asserts that throughout his active duty he serviced motor vehicles, worked in poorly ventilated mechanics shops, and was regularly exposed to gasoline and oil fumes, and vehicle parts and related dust particles that likely contained asbestos.  

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of a claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).

The Board notes that the Veteran has not yet been afforded VA examinations concerning his claim for service connection for a respiratory disability.  Therefore, on remand an examination must be scheduled and opinion obtained as to the etiology of any diagnosed respiratory disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Obtain, with any necessary authorization from the Veteran, all outstanding medical records related to any respiratory disability.  Specifically, request any information related to the Veteran's history of exposure to asbestos.  Provide the Veteran an opportunity to submit any updated private treatment records pertaining to his disabilities.  

2.  Notify the Veteran that he may submit any medical opinions addressing whether any respiratory is related to service or to any event of service origin, such as exposure to asbestos.  The Veteran should be provided an appropriate amount of time to submit that evidence.

3.  Then, schedule the Veteran for a VA examination to consider all possible respiratory disabilities, to include asthma and COPD, and to determine the etiology of any respiratory disabilities diagnosed.

All appropriate testing should be conducted and the findings reported in detail.  The examiner must review the claims file and should note that review in the report.  Specifically, the examiner should consider any evidence regarding the Veteran's exposure to hazardous materials during active service, to include asbestos.

(a)  Diagnose and identify all respiratory disabilities and specifically determine whether any asbestos-related disease is present.

(b)  Opine whether it is as likely as not (50 percent probability or greater) that each diagnosed respiratory disability, including COPD and asthma, is due to or related to active service, including exposure to hazardous materials, such as asbestos.

(c)  Provide an explanation for all medical opinions expressed.

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

